DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendment
The rejection of claims 1-2 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10/465112 has been withdrawn in view of the Terminal Disclaimer filed on 01/12/2021
The argument that the Applicant cannot understand the rejection of claims 1-2 on
the ground of nonstatutory double patenting as being unpatentable over claim 1-2 of U.S. Patent No. 9,866,902 titled "Social sharing and unlocking of reactions to content" has been fully considered and are persuasive. The rejection of claims 1-2 on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 of U.S. Patent No. 9,866,902 has been withdrawn. It is confirmed that there was a typographical error in the rejection of claims 1-2 on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 of U.S. Patent No. 9,866,902, as set forth in the office action dated 10/26/2020, U.S. Patent No. 9,866,902 should has been U.S. Patent No. 9,868,902 as shown in the attached PTO-892. 
 Upon further consideration, Applicant's amended claim 1 necessitated the new ground(s) of rejection of claims 1-2 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,868,902 as set forth in detail below.


  Applicant's arguments filed 01/12/2021 with respect to the rejection(s) of claim(s) 1-2, 6 is/are under 35 U.S.C. 102(a)(1) as being anticipated by Im et al (US 2007/0128454)/ the rejection(s) of claims 1-2, 6-7, 9,11-12,15,18, 20-21, 26-27  under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0017224) in view of Yao et al ( US 2004/0134873) have been fully considered but they are not persuasive. The applicants argue that the cited references of Im/Lee/ Yao silent to the composition for etching further comprises a second additive including any one selected from the group consisting of a silane inorganic acid salt, an alkoxysilane compound, a siloxane compound, an oxime compound, an oxime silane compound, and mixtures thereof, as recited in amended claim 1. This argument is unpersuasive because: the cited reference of Im (US 2007/0128454) discloses that the composition further comprising a silane compound/a siloxane compound/a second additive (page 2, para 0034, 0036, 0044); Lee, as modified by Yao, .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,868,902. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of invention of claims 1-2 of the examined application is fully encompassed by the scope of invention of narrower claims 1-2 of U.S. Patent No. 9, 868,902

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

       Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dysard et al (US 2009/0081871)
    It is noted that claim 1 drawn to a composition claim and the recitation " for etching" is considered as intended use of the claimed composition/function of the claimed composition and composition claim covers what the composition is not what the composition does and "Likewise the intended use of composition is not patentably significant. In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957)". Further it is noted that "for etching" is not a part of the composition. The examiner does not give any patentable weight on the intend of use
 Dysard disclose a composition, the composition comprises a mixture including sulfuric acid claim 2/a first inorganic acid, phosphorous acid/a first additive (page 3, para 0022), a solvent (page 3, para 0020), alkoxysilane compound/ a second additive ( page 2, para 0016-0018)

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Im et al (US 2007/0128454)
It is noted that claim 1 drawn to a composition claim and the recitation " for etching" is considered as intended use of the claimed composition/function of the claimed 
Im discloses a composition, the composition comprises: a combination of sulfuric acid claim 2 and phosphoric acid (page 3, para 0061-0062), which reads on a first inorganic acid and a first additive, being phosphorous acid a solvent (page 3, para 0063), the composition further comprising a silane compound/a siloxane compound/a second additive (page 2, para 0034, 0036, 0044)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

       Claims 1-2, 4, 7, 9, 11-12, 15, 18, 20-21, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0017224) in view of Yao et al ( US 2004/0134873)
 It is noted that claim 1 drawn to a composition claim and the recitation " for etching" is considered as intended use of the claimed composition/function of the claimed composition and composition claim covers what the composition is not what the composition 
Lee disclose a composition, the composition comprises: a first inorganic acid and a solvent ( page 2, para 0035), an alkoxysilane compound/a second additive ( page 3, para 0044)
Unlike the instant claimed invention as per claim 1, Lee fails to disclose the composition comprises a first additive being a phosphorous acid
 Yao discloses a CMP composition, the composition comprises: a combination of phosphoric acid /first inorganic acid (page 10, para 0157) and phosphorous acid (page 13, para 0177), which reads on a first additive being a phosphorous acid (page 9, para 0148)
Since Lee discloses that the composition may include a combination of inorganic acids (page 3,
para 0038), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an additive such as phosphorous acid in Lee's composition to adjust the pH of the composition and to obtain a very effective polishing/etching as taught in Yao (page 9, para 0142, 0148)
Regarding claim 2, the modified reference of Lee would have disclosed that the first inorganic acid includes sulfuric acid (page 24, claim 3)
Unlike the instant claimed invention as per claim 4, Lee fails to disclose the limitation of a first additive being ammonium phosphite. Yao also discloses that the CMP composition comprises: phosphoric acid /first inorganic acid claim2 (page 10, para 0157), an additional oxidizing agent such as ammonium hypophosphite (page 13, para 0177). Since Lee discloses that the 
Regarding claim 7, the modified reference of Lee would have disclosed that the composition includes a silane inorganic acid salt produced by reacting a polyphosphoric acid with a silane compound represented by the Chemical Formula A1 ( page 3, para 0039-0040)

    PNG
    media_image1.png
    104
    287
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    83
    370
    media_image2.png
    Greyscale

which reads on the claimed Chemical Formula 10 wherein in Chemical Formula 10, R 1 to R 4 each independently represent a hydrogen atom, a halogen atom, an alkyl group having 1 to 10
carbon atoms.
Regarding claim 9, the modified reference of Lee would have disclosed that the silane inorganic acid salt includes a compound represented by the following Chemical Formula B1

    PNG
    media_image3.png
    140
    389
    media_image3.png
    Greyscale

wherein in Chemical Formula B1, R 1 represents any one selected hydrogen atom, a halogen atom; n 1 represents an integer from 1 to 4; m 1 represents an integer from 1 to 10; R 2 to R 4 may be a hydrogen atom ( page 5, para 0059-0060), which reads on the claimed Chemical Formula 100 wherein in Chemical Formula 100, R1 represents an hydrogen atom; n1 represents an integer from 1 to 4; m1 represents an integer from 1 to 10; and R 2 to R 4 each represent a hydrogen atom.
Regarding claim 11, the modified reference of Lee would have disclosed that the composition includes a silane inorganic acid salt produced by reacting of sulfuric acid with a siloxane compound represented by the following Chemical Formula A2

    PNG
    media_image4.png
    112
    366
    media_image4.png
    Greyscale


, wherein in Chemical Formula A2, R 5 to R 10 each independently represent a hydrogen atom, a halogen atom; R 5 to R 10 represents a halogen atom ; n represents an integer from 1 to 10 ( page 3, para 0044-0045), which reads on the claimed Chemical Formula 20 wherein in Chemical Formula 20, R 5 to R 10 each independently represent a hydrogen atom, a halogen atom; R 5 to R 10 represents a halogen atom ; n represents an integer from 1 to 10 


    PNG
    media_image5.png
    341
    330
    media_image5.png
    Greyscale

wherein in Chemical Formula C1, R 1 and R2 each independently represent a hydrogen atom, a halogen atom; n1 represents an integer from 0 to 3; n2 represents an integer from 0 to 2; m1 represents an integer of 0 or 1; the relation: n 1+n 2+mi 1> 1 is satisfied, l1 represents an integer from 1 to 10; o1 to o3 each independently represent an integer from 0 to 10; and R 3 to R 11 each represent a hydrogen atom ( page 7-8, paras 0079-0082), which reads on the claimed
Formula 200 wherein in Chemical Formula 200, R1 and R 2 each independently represent any
one selected from the group consisting of a hydrogen atom, a halogen atom, an alkyl group having 1 to 10 carbon atoms, an alkoxy group having 1 to 10 carbon atoms, and an aryl group having 6 to 30 carbon atoms; n1 represents an integer from 0 to 3; n2 represents an integer from 0 to 2; m1 represents an integer of 0 or 1; the relation: n1+n 2+m1 > 1 is satisfied, 3 to R 11 each represent a hydrogen atom.
Regarding claim 15, the modified reference of Lee would have disclosed that the siloxane inorganic acid salt includes a compound represented by the Chemical Formula C3

    PNG
    media_image6.png
    293
    375
    media_image6.png
    Greyscale

wherein in Chemical Formula C3, R21 and R 22 each independently represent a hydrogen atom, a halogen atom; n1 represents an integer from 0 to 3; n 2 represents an integer from 0 to 2; m1 represents an integer of 0 or 1; the relation: n 1 + n 2+m 1 > 1 is satisfied; l1 represents an integer from 1 to 10; and R 23 to R 25 each represent a hydrogen atom ( page 10, para 0106-0108), which reads on the claimed Chemical Formula 230 wherein in Chemical Formula 230, R 21 and R 22 each independently represent any one selected from the group consisting of a hydrogen atom, a halogen atom, an alkyl group having 1 to 10 carbon atoms, an alkoxy group having 1 to 10 carbon atoms, and an aryl group having 6 to 30 carbon atoms; n1 represents an integer from 0 to 3; n2 represents an integer from 0 to 2; m1 represents an 23 to R 25 each represent a hydrogen atom
Regarding claim 18, the modified reference of Lee would have disclosed that the siloxane inorganic acid salt includes a compound represented by the Chemical Formula C5

    PNG
    media_image7.png
    258
    316
    media_image7.png
    Greyscale

wherein in Chemical Formula C5, R31 and R 32 each independently represent a hydrogen atom, a halogen atom; n1 represents an integer from 0 to 3; n 2represents an integer from 0 to 2; m 1 represents an integer of 0 or 1; the relation: n 1+n 2+m 1 > 1 is satisfied, l1 represents an integer from 1 to 10; and R 33 to R 35 each represent a hydrogen atom ( page 12, para 0113-0116), which reads on the claimed Chemical Formula 260 wherein in Chemical Formula 260, R 31 and R32 each independently represent a hydrogen atom, a halogen atom; n1 represents an integer from 0 to 3; n 2 represents an integer from 0 to 2; m 1 represents an integer of 0 or 1; the relation: n1+n 2+m 1> 1 is satisfied, l1 represents an integer from 1 to 10; and R 33 to R35 each represent a hydrogen atom


    PNG
    media_image8.png
    99
    326
    media_image8.png
    Greyscale

wherein in Chemical Formula Al, R1 to R4 each independently represent any one selected from the group consisting of a hydrogen atom, a halogen atom, (C 1-C 10) alkyl (page 3, para 0039-0041), which reads on the claimed Chemical Formula 300, wherein in Chemical Formula 300, R 1 to R 4 each independently represent any one selected from the group consisting of a hydrogen atom, a halogen atom, a hydroxyl group, an alkyl group having 1 to 10 carbon atoms, an alkoxy group having 1 to 10 carbon atoms, an aminoalkyl group having 1 to 10 carbon atoms, an aminoalkoxy group having 1 to 10 carbon atoms, and an aryl group having 6 to 30 carbon atoms; and at least any one of R 1 to R 4 represents an alkoxy group having 1 to 10 carbon atoms, an aminoalkyl group having 1 to 10 carbon atoms, or an aminoalkoxy group having 1 to 10 carbon atoms.
Regarding claim 21, the modified reference of Lee would have disclosed that the composition comprises a second additive including a siloxane compound includes a compound represented by the Chemical Formula A2

    PNG
    media_image9.png
    102
    311
    media_image9.png
    Greyscale

1 to R 10 each independently represent any one selected from the group consisting of a hydrogen atom, a halogen atom, (C 1-C 10) alkyl; n represents an integer from 1 to 10 ( page 3, para 0044-0045), which reads on the claimed Chemical Formula 350, wherein in Chemical Formula 350, R2 to R 5 each independently represent any one selected from the group consisting of a hydrogen atom, a halogen atom, a hydroxyl group, an alkyl group having 1 to 10 carbon atoms, an alkoxy group having 1 to 10 carbon atoms, an aminoalkyl group having 1 to 10 carbon atoms, an aminoalkoxy group having 1 to 10 carbon atoms, and an aryl group having 6 to 30 carbon atoms; at least any one of R2 to R 5 represents an alkoxy group having 1 to 10 carbon atoms, an aminoalkyl group having 1 to 10 carbon atoms, or an aminoalkoxy group having 1 to 10 carbon atoms; and n represents an integer from 1 to 4.
Regarding claim 26, the modified reference of Lee would have disclosed that the composition includes the siloxane compound/second additive at a proportion of 0.01% to 15 % by weight with respect to the total amount of the composition for etching ( page 5, para 0055)
Regarding claim 27, the modified reference of Lee would have disclosed that the composition further comprises fluorine-based compound at a proportion of 0.01% to 1% by weight with respect to the total amount of the composition for etching ( page 14, para 0136), which reads on the claimed proportion of 0.01% to 20% by weight.

Claims 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0017224) in view of Yao et al (US 2004/0134873)
Lee discloses a method of manufacturing a semiconductor device, the method comprising an etching process, wherein the etching process involves selective etching of a nitride film 
Unlike the instant claimed invention as per claim 31, Lee fails to disclose the composition comprises a first additive being a phosphorous acid
 Yao discloses a CMP composition, the composition comprises: a combination of phosphoric acid /first inorganic acid (page 10, para 0157) and phosphorous acid (page 13, para 0177), which reads on a first additive being a phosphorous acid (page 9, para 0148)
Since Lee discloses that the composition may include a combination of inorganic acids (page 3, para 0038), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an additive such as phosphorous acid in Lee's composition to adjust the pH of the composition and to obtain a very effective polishing/etching as taught in Yao (page 9, para 0142, 0148)

Allowable Subject Matter
Claims 3, 5, 22, 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471.  The examiner can normally be reached on 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAN VINH/Primary Examiner, Art Unit 1713